Citation Nr: 0941223	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971, with service in the Republic of Vietnam.  The Veteran 
died in September 2006.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In May 2009, the appellant was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in September 2006.  The death 
certificate lists the cause of death as glioblastoma 
multiforme.

2.  The Veteran had service in the Republic of Vietnam.  

3.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.  

4.  The Veteran's cause of death is not related to his 
service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant contends that the Veteran's cause of death is 
related to his service.  Specifically, the appellant contends 
that the Veteran's cause of death is related to exposure to 
Agent Orange during service in the Republic of Vietnam.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service- 
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may be granted on 
the basis of a post-service initial diagnosis of a disease 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for a brain tumor, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  


The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003) (emphasis added).    

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran's discharge (DD Form 214) indicates that he 
served in Vietnam.  Therefore, duty in the Republic of 
Vietnam is shown for the purposes of the regulation governing 
the presumption of service connection for certain diseases 
due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any 
relevant treatment.  The Veteran's separation examination 
report, dated in June 1971, shows that his head was 
clinically evaluated as normal, and it does not contain any 
relevant findings.  

As for the post-service medical evidence, it consists of 
private treatment reports dated in 2006.  This evidence shows 
that the Veteran initially sought treatment for no more than 
a two-week history of headaches, although he had a "distant 
past" history of migraines.  He was also noted to have 
spotted vision, and difficulty reading and "finding words."  
His spouse further reported a three-to-four-month history of 
"subtle findings."  There are also notations of dysphagia, 
of unspecified duration.  The reports note a history of 
smoking as a teenager, which changed to pipe-smoking later in 
life, and that he quit smoking altogether ten years ago.  The 
diagnosis was brain tumor, also characterized as glioblastoma 
multiforme.  

The Veteran died in September 2006.  The death certificate 
lists the cause of death as glioblastoma multiforme.  

At the time of his death, service connection was not in 
effect for any disabilities.  

The Board finds that the claim must be denied.  At the time 
of the Veteran's death, service connection was not in effect 
for any disabilities.  The Veteran's death certificate shows 
that the cause of his death is listed as glioblastoma 
multiforme.  The service treatment records do not show any 
treatment for a brain tumor.  There is no evidence to show 
that a brain tumor was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  The earliest evidence of a brain tumor is 
dated in 2006.  This is approximately 35 years after 
separation from service.  This lengthy period without 
treatment is evidence that there was not a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran's cause of death is related to his service.  

Although the Veteran is shown to have served in Vietnam, and 
is therefore presumed to have been exposed to Agent Orange, 
there is no competent evidence to show that his cause of 
death was related to such exposure, Combee, and the 
applicable law does not include a brain tumor/glioblastoma 
multiforme as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
very long time between service in Vietnam and the Veteran's 
diagnosed condition clearly indicates no connection, beyond 
the fact that such disorder has not been found to be 
connected with exposure to herbicides.   

In summary, the evidence does not show that the Veteran's 
cause of death is related to his service, and the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that the Veteran's cause of death, in 2006, 
is related to his service, which ended in 1971.  In this 
case, when the Veteran's service treatment reports, and post-
service medical records are considered (which indicate that 
the Veteran's cause of death is not related to his service), 
the Board finds that the medical evidence outweighs the 
appellant's contentions that the Veteran's cause of death is 
related to his service.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in January 2007.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) issued certain directives pertinent to cases 
where the issue is service connection for the cause of a 
veteran's death.  In Hupp, the Court set forth three 
requirements for section 5103(a) notice.  However, the Hupp 
Court stated that where (as here) a veteran was not service-
connected during his lifetime, these three requirements do 
not apply.  In this case, the appellant was afforded 
sufficient notice, as the January 2007 VCAA notice set forth 
the requirements for service connection for the cause of 
death, and it provided an explanation of the evidence and 
information required to substantiate a Dependency and 
Indemnity Compensation claim based on a condition that was 
not yet service-connected.  Hupp, 21 Vet. App. at 352-353.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's 
non-VA medical records.  

An etiological opinion has not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, the cause of death is first shown many 
years after separation from service, and there is no 
competent evidence to show that the cause of death is related 
to the Veteran's service, to include as due to exposure to 
Agent Orange.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against this claim.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


